Citation Nr: 1727182	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  08-07 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD), to include depression.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970.  He served in Vietnam from June 1968 to June 1969.  

This matter comes before the Board of Veteran's Appeals (Board) on appeal from an August 2006 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for PTSD.  

The Veteran testified at a RO hearing in July 2008.  A transcript is of record and associated with his Veterans Benefits Management System (VBMS) electronic file.  

Although the Veteran originally filed a claim seeking service connection for PTSD, his medical records indicated treatment/diagnosis for depressive disorder and attention deficit hyperactivity disorder (ADHD), thus the claim on appeal was expanded to include these other conditions.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In August 2015, the Board granted service connection for PTSD and entitlement to service connection for ADHD was denied.  The Veteran then timely appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a July 2016 Joint Motion for Partial Remand, the Court vacated the decision for entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include depression, and remanded this issue for further development.  

This appeal was processed using the VMBS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  

REMAND

Additional evidentiary development under the duty to assist is required on the claim of service connection for an acquired psychiatric disorder other than PTSD.  

The Veteran has been diagnosed as having depressive disorder, not otherwise specified (NOS).  See August 2014 VA addendum opinion.  As discussed in the November 2016 Board remand and in the July 2016 Partial Joint Motion for Remand, the February 2012 and August 2014 VA opinions did not provide an adequate nexus opinion regarding the diagnosed depressive disorder, including its connection on a secondary basis to the service connected PTSD, and as such the matter was remanded for further opinion.  

Following the November 2016 Remand, the January 2017 VA examiner found that upon examination the Veteran demonstrated depressive symptoms, but did not diagnose any current psychiatric disability.  Nor did the examiner comment upon the prior diagnosis of depressive disorder, let alone the effect of the service connected PTSD on the disorder at the time it was diagnosed.  As the depression was diagnosed within the appeal period, it qualifies as a currently diagnosed disability for VA purposes.  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

As such, an adequate VA opinion regarding nexus is still required for this condition at any time during the period on appeal and this matter must be remanded.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  Request that an appropriate VA examiner, provide an opinion regarding the Veteran's psychiatric claim.  The claims file must be reviewed by the examiner. 

It is left to the examiner's discretion whether to reexamine the Veteran.  

(a) Does the Veteran have an acquired psychiatric disorder (including depressive disorder) other than PTSD identified at any time since 2006?  

(b) If the examiner finds that the Veteran has a psychiatric disorder other than PTSD, or did have a psychiatric disorder at any time since 2006, did such disorder have its onset during active duty, within one year of active duty, or was this condition otherwise caused or aggravated by the Veteran's military service, AND

(c) is the Veteran's psychiatric disorder other than PTSD a separate and distinct condition from the already service-connected PTSD, AND

(d) If so, is the Veteran's other psychiatric disorder is proximately due to or aggravated (beyond natural progression) by his service-connected PTSD.

The examiner s attention is directed to consider the medical opinions expressed by the February 2012, August 2014, and January 2017 VA examiners, and the diagnoses of depressive disorder in the record, and the medical evidence that indicates a problem with depression from his thoughts about Vietnam (October 2006), and depression related to experiences of service (June 2007).  

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.). 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

2.  If any benefit sought on appeal remains denied issue a supplemental statement of the case, then return the case to the Board if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



